DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 05/21/2020.  Claims 1-20 are pending in the application. As such, Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0036] Ln 2, “receive the fusion vector train itself” fix grammar.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 7, 8, 9, 10, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10902215 B1), and further in view of Mizushima (WO 2019225028 A1).

Regarding Claim 1:
Zhang teaches a method for providing language translations, the method comprising: receiving a user input in a source language(Col 3, Ln 8-10, receive representations of phrases in an input language. Col 7, Ln 30-34, content items…from a set of training data); 
receiving a set of contextual data(Col 2, Ln 39-42, user cluster…characteristics); 
encoding, from the user input, a user input feature vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors); 
encoding, from the set of contextual data, a context feature vector(Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding); 
generating, from the user input feature vector and the context feature vector, a fusion vector(Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 

receiving a second user input in the source language for translation into a target language(Col 3, Ln 8-10,a translation model….receive representations of phrases in an input language); 
determining, using the adaptive neural network and based on the second context feature vector, a second user input feature vector(Col 7, Ln 30-34, user classifier can be configured to identify user characteristics for authors of content items…content item to be translated with a trained translation model); 
decoding the second user input feature vector, based on the source language and the target language, into a target language output(Col 2, Ln 61-65, translation model can provide mappings between phrases…phrase x in first language….in a second language is phrase y).
Zhang does not teach and notifying a second user of the target language output.

It would have been obvious for one skilled in the art, at the effective time of filling, to modify Zhang with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).

Regarding Claim 2:
The combination of Zhang and Mizushima teaches the method of claim 1, but does not teach further comprising notifying a first user of the target language output.
In the same field of machine translation, Mizushima teaches further comprising notifying a first user of the target language output (Fig 9, elements 23c and 23d. Page 9, Para 9, all lines, FIG. 9 shows display…input sentence region…output sentence region).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify he combination of Zhang and Mizushima with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).

Regarding Claim 7:


Regarding Claim 8:
The combination of Zhang and Mizushima teaches the method of claim 1, and Zhang teaches wherein software is provided as a service in a cloud environment to perform the method(FIG 2, Elements 205A & 210. Col 6, Ln 33-36, server receives client requests and coordinates fulfillment of the requests through other servers).

Regarding Claim 9:
A computer program product for providing language translations, the computer program product comprising a computer readable storage medium(Col 6, Ln 2-3, a memory)
 having program instructions embodied therewith, the program instructions executable by a device to cause the device to: (Col 6, Ln 3-4, Memory can include program memory that stores programs and software)
receive a user input in a source language(Col 3, Ln 8-10, receive representations of phrases in an input language. Col 7, Ln 30-34, content items…from a set of training data); 

encode, from the user input, a user input feature vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors); 
encode, from the set of contextual data, a context feature vector(Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding); 
generate, from the user input feature vector and the context feature vector, a fusion vector(Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine);  
P202002236US01Page 31 of 35train an adaptive neural network to identify a second context feature vector, based on the fusion vector(Col 7, Ln 30-34, user classifier can be configured to identify user characteristics for authors of content items. This is based on the fusion vector as the classifier input is content items, and the output is characteristics. While the previous citations of vectors of characteristics and input are mentioned in the context of the translation system as a whole, and not specifically for the characteristics classifier, the reference indicates that the characteristics identification is part of the translation engine in Col 3, Ln 51-55. Col 4 Ln 66-Col 5 Ln 3, neural network can be used as part of an acoustic model…. acoustic model to identify a user cluster); 
receive a second user input in the source language for translation into a target language(Col 3, Ln 8-10,a translation model….receive representations of phrases in an input language); 
determine, using the adaptive neural network and based on the second context feature vector, a second user input feature vector(Col 7, Ln 30-34, user classifier can be 
decode the second user input feature vector, based on the source language and the target language, into a target language output(Col 2, Ln 61-65, translation model can provide mappings between phrases…phrase x in first language….in a second language is phrase y).
Zhang does not teach and notifying a second user of the target language output.
In the same field of machine translation, Mizushima teaches and notifying a second user of the target language output(Fig 9, elements 23c and 23d. Page 9, Para 9, all lines, FIG. 9 shows display…input sentence region…output sentence region).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Zhang with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).

Regarding Claim 10:
	Claim 10 contains similar limitations as Claim 2 and is therefore rejected for the same reasons.

Regarding Claim 15:
	A system for providing language translations, comprising: a memory with program instructions included thereon(Col 6, Ln 3-4, Memory can include program memory that stores programs and software); 
and a processor in communication with the memory, wherein the program instructions cause the processor to(Col 5, Ln 60, A CPU can have access to a memory): 
receive a user input in a source language(Col 3, Ln 8-10, receive representations of phrases in an input language. Col 7, Ln 30-34, content items…from a set of training data); 
receive a set of contextual data(Col 2, Ln 39-42, user cluster…characteristics); 
encode, from the user input, a user input feature vector(Col 3, Ln 60-62, convert language into an input format that can be provided to a model….such as vectors); 
encode, from the set of contextual data, a context feature vector(Col 3, Ln 50-59, identifying characteristics of the author….obtain a signal representing characteristics… such as a matrix or embedding); 
generate, from the user input feature vector and the context feature vector, a fusion vector(Col 3, Ln 35-37, user clusters can be combined with the phrase inputs for a model of a translation engine); 
train an adaptive neural network to identify a second context feature vector, based on the fusion vector(Col 7, Ln 30-34, user classifier can be configured to identify user characteristics for authors of content items. This is based on the fusion vector as the classifier input is content items, and the output is characteristics. While the previous citations of vectors of characteristics and input are mentioned in the context of the translation system as a whole, and not specifically for the characteristics classifier, the 
receive a second user input in the source language for translation into a target language(Col 3, Ln 8-10,a translation model….receive representations of phrases in an input language); 
determine, using the adaptive neural network and based on the second context feature vector, a second user input feature vector(Col 7, Ln 30-34, user classifier can be configured to identify user characteristics for authors of content items…content item to be translated with a trained translation model); 
decode the second user input feature vector, based on the source language and the target language, into a target language output(Col 2, Ln 61-65, translation model can provide mappings between phrases…phrase x in first language….in a second language is phrase y).
Zhang does not teach and notifying a second user of the target language output.
In the same field of machine translation, Mizushima teaches and notifying a second user of the target language output(Fig 9, elements 23c and 23d. Page 9, Para 9, all lines, FIG. 9 shows display…input sentence region…output sentence region).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Zhang with the user interface of Mizushima, as it allows two users to communicate in different languages on the device(Page 9, Para 9, all lines, display example….translated sentence region 23d…..inputting touch operation for corresponding user to start utterance).
Regarding Claim 16:
Claim 16 contains similar limitations as Claim 2 and is therefore rejected for the same reasons.

Claims 3, 4, 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang and Mizushima as applied to claim 1 above, and further in view of Pino et al. (US 20170185583 A1).

Regarding Claim 3:
The combination of Zhang and Mizushima teaches the method of claim 1, wherein the set of contextual data includes a set of users, a set of demographic data for each user within the set of users(Col 9, Ln 1-6, for each training item… obtain characteristics of author of the content item).
The combination of Zhang and Mizushima does not teach a dialect of the target language, and a dialect of the source language.
In the same field of machine translation Pino teaches a dialect of the target language, and a dialect of the source language(Abstract Ln 14-15, author specific language model or reader specific language model. Para. [0012] Ln 3-8, language as used herein…can be a dialect).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang and Mizushima, with the author and reader dialects of Pino, as it can improve language processing results(Abstract Ln 1-3).

Regarding Claim 4:
The combination of Zhang, Mizushima and Pino teaches the method of claim 3, wherein the set of demographic data for each user includes an age, a linguistic gender, an education level, a familiarity level, and a familial relationship(Col 10, Ln 35-40, age, gender, level of education, region, languages identified as ones the author is facile with, relationship status).
The combination of Zhang, Mizushima and Pino does not teach a set of cultural information.
In the same field of machine translation Pino teaches a set of cultural information (Abstract Ln 14-15, author specific language model. Para. [0012] Ln 3-8, language as used herein…can be a dialect).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang and Mizushima, with the author dialects of Pino, as it can improve language processing results(Abstract Ln 1-3).

Regarding Claim 11:
Claim 11 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Regarding Claim 12:
Claim 12 contains similar limitations as Claim 4 and is therefore rejected for the same reasons.

Regarding Claim 17:
Claim 17 contains similar limitations as Claim 3 and is therefore rejected for the same reasons.

Regarding Claim 18:
Claim 18 contains similar limitations as Claim 4 and is therefore rejected for the same reasons.

Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang, Mizushima and Pino as applied to claim 4 above, and further in view of Sennrich et al. “Controlling Politeness in Neural Machine Translation via Side Constraints”.

Regarding Claim 5:
The combination of Zhang, Mizushima and Pino teaches the method of claim 4, but does not teach wherein the demographic data for each user includes a language formality level.
Sennrich teaches wherein the demographic data for each user includes a language formality level(Abstract, Ln 8-11, In this paper we perform pilot study to control honorifics in neural machine translation via side constrains).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Zhang, Mizushima and Pino with the honorifics side 

Regarding Claim 13:
Claim 13 contains similar limitations as Claim 5 and is therefore rejected for the same reasons.

Regarding Claim 19:
Claim 19 contains similar limitations to Claim 5 and is therefore rejected for the same reasons.

Claims 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang and Mizushima as applied to claim 1 above, and further in view of McCann et al. (WO 2018213763 A1).

Regarding Claim 6:
The combination of Zhang and Mizushima teaches the method of claim 1, but does not teach wherein decoding the second user input feature vector includes Long Short Term Memory techniques.
In the same field of machine translation, McCann teaches wherein decoding the second user input feature vector includes Long Short Term Memory techniques(Para. [0039], Ln 25-27, For machine translation, the MT-LSTM supplies context for an attentional decoder).


Regarding Claim 14:
Claim 14 contains similar limitations as Claim 6 and is therefore rejected for the same reasons.

Regarding Claim 20:
Claim 20 contains similar limitations to Claim 6 and is therefore rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HONG (KR 20200032441 A)
Rottmann et al. (US 20170177564 A1)
Translation with context information.
Lewis et al. (US 20180365232 A1)
Anderson et al. (US 20200042602 A1)
Bertoldi et al. (US 20200073947 A1)
Wason et al. (US 20210141867 A1)
Translation with dialect.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658          


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658